Citation Nr: 0019987	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  97-29 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for chronic 
infectious folliculitis, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for keloid scar, 
neck, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


FINDINGS OF FACT

1.  The veteran's chronic infectious folliculitis affects an 
exposed area and is characterized by constant itching, 
occasional infection, discharge, and tenderness.

2.  The veteran's keloid scar, neck, is productive of no more 
than moderate disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 30 percent for chronic 
infectious folliculitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, Diagnostic 
Code 7806 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for keloid scar, neck, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.118, 
Diagnostic Code 7800 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran who submits a claim for benefits under laws 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  An allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are well grounded.

Once a veteran has presented a well-grounded claim, the VA 
has a duty to assist him in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for an 
equitable resolution of the issues on appeal has been 
obtained.  Therefore, no further assistance to the veteran 
with the development of the evidence is required.

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The record shows that the RO originally granted service 
connection for keloid scar of the neck in a June 1963 rating 
decision and assigned a 10 percent disability evaluation 
effective from September 1962.  By Board decision dated 
February 1966, the veteran was granted service connection for 
chronic infectious folliculitis of the neck.  A subsequent 
rating decision assigned a 10 percent evaluation to this 
disability effective from May 1965.  Subsequent rating 
decisions have confirmed and continued these evaluations.

During a VA examination in February 1997, the veteran 
complained of hair loss, pain, and constant infections in the 
area of his keloid scar.  He stated that this condition 
caused him embarrassment.  Upon examination, a hypopigmented 
10 centimeter by 5 centimeter area of hair loss was observed 
with a 4 inch by 1/4 inch well-healed scar.  A small amount of 
keloid formation was present and the hair follicles exhibited 
drainage, crusting, and tenderness.  This area included both 
the occipital region of the skull and the back of the neck.  
There was also a small tender lymph node in the left 
posterior chain of the cervical area.  The examiner noted 
some cosmetic deformity and related that the veteran was 
self-conscious of the large area of hair loss.  The veteran 
was diagnosed with chronic folliculitis with keloid 
formation.

VA clinical records from 1997 to 1999 show that the veteran 
was followed for his infectious folliculitis and keloid of 
the neck, diagnosed as acne keloidalis nuchae.  During a 
consultation in October 1997, the veteran presented with 
painful keloid with folliculitis.  Physical examination 
revealed soft, supple alopecia on the nape of the neck, with 
surrounding areas of acne keloidalis nuchae.  Previously, a 5 
centimeter by 4 centimeter thick plaque with scarring and 
several draining sinuses was observed.  In October 1998, the 
veteran complained of draining, itching, and bleeding.  
Objectively, a 6 centimeter by 3 centimeter area of thickened 
skin was present, with no hair growth at the nape of the 
neck, and hyperpigmented nodules surrounding the scar.  There 
was no drainage or crusting.  A dermatology clinic entry 
dated April 1999 noted that the veteran's acne keloidalis 
nuchae was controlled on his current medication regimen.  
Physical examination found keloid without tenderness or 
drainage, and only mild nodularity.

The veteran appeared at personal hearings before the RO in 
July 1997 and April 1998.  He testified that the nape of his 
neck was tender to touch and that it became irritated by 
sweating and rubbing against his shirt collar.  He also 
experienced discomfort when he combed his hair, laid down to 
sleep, and washed the area.  He complained of constant 
itching, a stinging sensation, and swelling of the lymph 
nodes.  He had periodic infections that caused drainage, 
bleeding, and crusting.  At the July 1997 hearing, he 
testified that he believed his last infection had occurred 
one to two years before.  When he had an infection, it 
generally lasted six weeks.  He was very self-conscious of 
his disability in public and tried to cover the area with 
hair and clothing.  He took several medications and topical 
solutions for itching and infection and was followed at the 
VA Medical Center.

During a VA examination in September 1999, the veteran stated 
that he continued to have flare-ups of itching and draining.  
He had occasional pain and he had some keloid formation.  He 
was currently using three types of topical solutions and oral 
tetracycline.  Physical examination showed a 4 inch scar of 
the occipital area with a fistula present that occasionally 
drained.  The tissue was thickened and there was some mild 
keloid formation.  The texture was bumpy.  There was no 
tenderness, adherence, ulceration, breakdown, inflammation, 
or lymphadenopathy.  The veteran was diagnosed with chronic 
infectious folliculitis with intermittent flare-ups of 
drainage and mild keloid formation.  The examination included 
color photographs of the affected area.

The veteran's chronic infectious folliculitis has been 
assigned a 10 percent schedular evaluation by analogy to 
eczema under 38 C.F.R. § 4.118, Diagnostic Code 7806 (1999).  
Pursuant to the rating schedule, a 10 percent rating is 
contemplated when the disorder is characterized by 
exfoliation, exudation or itching, if involving an exposed 
surface or an extensive area.  For an increased rating to 30 
percent, the skin disorder must be characterized by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A rating of 50 percent is warranted when the 
skin disorder is productive of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or is exceptionally repugnant.  38 C.F.R. § 
4.118, Diagnostic Code 7806 (1999).

The veteran's keloid scar of the neck has been assigned a 10 
percent schedular evaluation pursuant to 38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1999).  Under this Diagnostic Code, 
disfiguring scars of the head, face, or neck warrant a 10 
percent rating when such scars are moderately disfiguring.  A 
30 percent rating is warranted when such scars are severe, 
especially if producing a marked and unsightly deformity of 
the eyelids, lips, or auricles.  Finally, a 50 percent rating 
is for assignment when the scars cause a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (1999).

As to the chronic infectious folliculitis, the Board finds 
that the evidence of record most nearly approximates the 
disability picture contemplated for a 30 percent evaluation 
under Diagnostic Code 7806 with respect to the presence of 
constant itching.  The veteran has testified before the RO 
that he experiences constant itching and the Board finds this 
testimony to be credible.  The veteran also suffers from 
tenderness, drainage, and swelling.  The record includes 
medical evidence that the veteran is regularly prescribed 
medication to alleviate his itching and other symptoms.  
Although the veteran's infectious folliculitis is largely 
controlled by medication, he continues to have flare-ups and, 
therefore, the Board finds that the veteran's overall 
disability picture more closely meets the requirements for a 
30 percent rating.

As to the keloid scar, the Board finds that the evidence does 
not support the assignment of a higher evaluation. and is no 
more than moderately disfiguring.  The Board is sympathetic 
that the disability causes the veteran some embarrassment; 
however, the keloid has not been described as severely 
disfiguring by a medical professional and it does not affect 
the eyelids, lips, or auricles.  The area affected consists 
of the back of the skull and the nape of the neck.  Although 
these areas are generally visible, the veteran has testified 
that he at least partially obscures them with hair and 
clothing.  Likewise, the Board has viewed the available 
photographs and finds the disability to be no more than 
moderately disfiguring.  Therefore, the criteria for a 30 
percent evaluation are not met at this time.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) has also been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board finds no other Diagnostic Code, such as 
Codes 7801 or 7802 for burn scars, which is appropriate and 
would provide a higher rating.  Further, the Board finds, as 
did the RO, that the evidence does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards.  There has been no showing by the veteran that his 
skin disorder has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for consideration of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) (1999) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board acknowledges the veteran's representative's 
contention that this case should be remanded pursuant to 
Ardison v. Brown, 405 Vet. App. 408 (1994).  When evaluating 
a veteran with regard to a service-connected disability 
characterized by active and inactive stages, the RO should 
make an attempt to have the veteran examined during an active 
phase of the disability.  At a minimum, the RO should attempt 
to reconcile the level of severity at both inactive and 
active stages by thoroughly addressing the entire medical 
history of such a disability.  See Ardison v. Brown, 405 Vet. 
App. 408 (1994).  In the present case, the Board finds that 
the requirements of Ardison have been met.  Specifically, the 
veteran was having a flare-up involving drainage, crusting, 
and tenderness during the February 1997 VA examination and 
the VA outpatient treatment records have provided a 
comprehensive picture of the veteran's disability.



ORDER

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 30 percent for chronic infectious 
folliculitis is granted.

Entitlement to an evaluation in excess of 10 percent for 
keloid scar, neck, is denied.




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

